 

IN THE UNITED sTATEs DIsTRICT CoURT § LE D
FoR THE DISTRICT oF MoNTANA oec 0 4 ms

BILLINGS DIVISION C|erk, U S District Court
Districtm€|:ifnhg;)ntana

DANIEL K. O’CONNELL, VALERY
A. O’CONNELL, CHRISTAL CV 18-153-BLG-SPW
O’CONNELL, SHANNON
O’CONNELL, VESTA O’CONNELL,
ORDER ADOPTING
Petitioners, MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS
vs.

GLASTONBURY LANDOWNERS
ASSOCIATION INCORPORATED,
GLASTONBURY LANDOWNERS
BOARD OF DIRECTORS,

 

Respondents.

 

The United States Magistrate Judge filed Findings and Recommendations on
November 19, 2018. G)oc. 6). The Magistrate recommended the Court dismiss
the Complaint for lack of subject matter jurisdiction. (Doc. 6 at 7).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to tile Written
objections Within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.Zd 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left With a “definite and firm

1

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). Af`ter reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 6) are ADOPTED IN FULL.

IT IS FURTHER ORDERED that the Complaint is DISMISSED without

prejudice.

DATED this l day of` December, 2018.

`AWW/%z/emd

’ sUsAN P. wATTERs
United States District Judge

